Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a conviction of burglary. We find no reversible error in the record, and deem it necessary to notice specifically only one of the matters complained of.
The trial was concluded Saturday afternoon; and when the case was given in charge to the jury, they were instructed by the court, counsel both for the state and defendant agreeing thereto, that in event they reached a verdict they might deliver it to the clerk in *82a sealed envelope, and then disperse until Monday morning. The court thereopon adjourned until Monday morning. A verdict of guilty was arrived at by the jury about five o’clock Saturday afternoon, handed to the clerk in a sealed envelope, and they thereupon dispersed. When the court reconvened Monday morning, all the jurors were present; and, upon the jury’s being polled each of them, “severally and upon their oath,” stated that the sealed envelope delivered by them to the clerk contained 'the verdict at which each of them had arrived before their separation, each answering separately that it was his verdict. The court thereupon received and entered the verdict, and committed no error in so doing. Friar v. State, 3 How. 422.

Affirmed.